Title: To James Madison from George Logan, [19 January] 1810
From: Logan, George
To: Madison, James


Dear Sir[19 January 1810]
In a late Letter I mentioned to you my intention of embarking for England: Some circumstances have since occured which will prevent that event taking place at present.
Two days ago I had some conversation with Mr: Onis. He expresses anxiety that a good understanding should be preserved between Spain & the UStates: he laments that he was not received at Washington; as he had full powers amicably to settle every subject of misunderstanding between the two Governments. He mentioned with regret, that two Letters he wrote some Weeks since to Mr: Smith had not been answered, the latter in his private capacity. I am with sentiments of respect your friend
Geo: Logan
